

116 S3050 IS: To amend the Federal Financial Institutions Examination Council Act of 1978 to provide designees of the Secretary of Veterans Affairs and the Administrator of the Rural Housing Service of the Department of Agriculture with positions on the Appraisal Subcommittee of the Federal Financial Institutions Examination Council.
U.S. Senate
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3050IN THE SENATE OF THE UNITED STATESDecember 12, 2019Mr. Tester (for himself, Mr. Thune, Mr. Brown, and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Federal Financial Institutions Examination Council Act of 1978 to provide designees of
			 the Secretary of Veterans Affairs and the Administrator of the Rural
			 Housing Service of the Department of Agriculture with positions on the
			 Appraisal Subcommittee of the Federal Financial Institutions Examination
			 Council.
	
 1.Appraisal SubcommitteeSection 1011 of the Federal Financial Institutions Examination Council Act of 1978 (12 U.S.C. 3310) is amended, in the first sentence, by inserting the Department of Veterans Affairs, the Rural Housing Service of the Department of Agriculture, after Financial Protection,.